DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13-15 are objected to because of the following informalities:  
Claim 1, line 1, recites “A sealing assembly to a seal an aperture,” which should read “A sealing assembly to seal an aperture”.
Claim 1, line 1, reads “A sealing assembly [to seal] an aperture, coupling two chambers, the aperture…” It is suggested that the comma is removed between “aperture” and “coupling,” as it seems the claim should read “A sealing assembly to seal an aperture coupling two chambers…” In view of the instant disclosure, it is understood that the aperture couples the chambers and the sealing assembly effectively separates them.
Claim 1, line 6, recites “positioned one either side” which should read “positioned on either side”.
Claim 13, part b, is missing a comma after “curtain”.
Claim 14, line 4, recites “within print chamber” which should read “within the print chamber”.
Claim 14, part a, recites “at least one spooling and unspooling mechanisms” which should read “at least one spooling and unspooling mechanism”.
Claim 15, line 5, recites ““positioned one either side” which should read “positioned on either side”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 14, and 15, “a sealing assembly to seal an aperture.” The specification provides structure including “curtains” to seal an aperture [0028], see curtains 160 and 162 in Fig. 1 and curtains 212 and 214 in Figs. 3-5.
In claim 10, “at least one cleaning member for cleaning a respective curtain…” The specification provides that biasing member 1008 can operate as a cleaner or scraper to remove powder or particulates from the curtain [0066], Fig. 10. Since the biasing member is disclosed as connected to the claimed function of cleaning a curtain and there is no other structure described explicitly for a “cleaning 
In claim 11, “a biasing member arranged to urge a respective curtain of the at least a pair of curtains into a sealing relationship with a plane bearing the aperture.” The specification provides a biasing member 1008 shown in Fig. 10 which can be made from an elastically deformable material [0066].
In claim 14, “machine-readable storage storing machine-executable instructions.” The specification provides structure such as any type of volatile or non-volatile storage including memory, ROM, RAM, EEPROM, other electrical storage, or magnetic or optical storage, or the like [0075]-[0076].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 15 recite the limitation “spooling and unspooling mechanisms comprising a pair of spools…” The limitation is vague and indefinite. The claims require at least two mechanisms (plural) however it is not clear if each of the mechanisms comprises a pair of spools, or if the two or more mechanisms together comprise a pair of spools, or if the claim is intended to require a single spooling and unspooling mechanism (a mechanism capable of both spooling and unspooling) which comprises a pair of spools.
Claims 1 and 15 recite “the at least a pair of curtains…positioned [on] either side of the printhead carriage.” The limitation is vague and indefinite. It is not clear if the claim requires the at least a pair of curtains positioned together on one side of the printhead carriage or another side of the carriage, or if the claim requires one curtain of the pair of curtains is positioned on one side of the printhead carriage and another curtain of the pair is positioned on another side. Further, the language of the claim implies there are only two sides to a printhead carriage, however there are typically more than two sides to a printhead carriage, and the two sides alluded to here are not clearly defined. Finally, the language seems to imply positioning on opposite sides of the printhead carriage, however this is not clearly required.
Claim 3 recites “the respective spool drives comprise at least a frictional coupling between at least one end of the spool drives and an associated camming or drive surface that rotates the respective spools.” The limitation is vague and indefinite. It is unclear in light of the specification how the spool drives comprise a frictional coupling between an end of the spool drives and another surface. If it is intended that the spool drives comprise a frictional coupling between the spools (as in last line of [0052]) or other spool drive components and another driving surface, this can be clarified.
Claim 8 recites the limitation “the further curtain” in line 1. There is insufficient antecedent basis for this limitation in the claim. A further curtain has not been previously defined by the claims. It is also unclear if “further” is intended to imply a relative spatial position or a reference to a previously cited curtain.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it claims “machine-readable storage,” and the broadest reasonable interpretation of the claim in light of the specification includes “any type of volatile or non-volatile storage,” including “transitory” storage [0075]-[0076]. Transitory storage has been held to be non-statutory. Accordingly, because the BRI of the claim covers both subject matter that falls within a statutory category, as well as subject matter that does not, the claim as a whole is not to a statutory category and thus fails the first criterion for eligibility. The claim is not patent eligible. See Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 and MPEP 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vermeulen et al., WO 2018/109735 A2 (“Vermeulen).


    PNG
    media_image1.png
    484
    705
    media_image1.png
    Greyscale

Regarding claim 1, Vermeulen discloses a sealing assembly to seal an aperture coupling two chambers (cover plate 72 with mechanisms 76, Figs. 7-8, see above; seals to ensure separation between process chamber 74 and optical chamber 73, p. 27-28), the aperture being arranged to accommodate a printhead carriage (scanning unit 20); the assembly comprising: 
At least a pair of curtains capable of being disposed in a sealing relationship with the aperture; the at least a pair of curtains being capable of being positioned on either side of the printhead carriage (cover plate 72 consists of two separate thin sheets of material to the left and right of the scanning unit 20 that are connected to each other at the scanning unit 20, p. 27), and
Spooling and unspooling mechanisms comprising a pair of spools onto which the pair of curtains can be spooled and unspooled in response to movement of the printhead carriage to maintain the sealing relationship with the aperture (cover plate mechanisms 76 for coiling and uncoiling each sheet of material as the scanning unit moves towards or away from the mechanism, p. 27).

Regarding claim 2, Vermeulen further discloses the spooling and unspooling mechanisms comprise respective spool drives to rotate the spools synchronously with, or in response to, moving the printhead carriage (the sheets of material are coiled/uncoiled from the mechanism in response to movement of the scanning unit, and coiling and uncoiling can be achieved using springs or by using motors to actively coil or uncoil the sheets, p. 27).

Regarding claim 15, Vermeulen discloses a 3D printer (additive manufacturing apparatus 70, Figs. 7-8) having a sealing assembly to seal an aperture (cover plate 72 with mechanisms 76, Figs. 7-8; seals to ensure separation between process chamber 74 and optical chamber 73, p. 27-28), coupling two chambers (optical chamber and process chamber, p. 27), the aperture being arranged to accommodate a printhead carriage (scanning unit 20); the assembly comprising: 
At least a pair of curtains disposed in a sealing relationship with the aperture; the at least a pair of curtains being positioned on either side of the printhead carriage (cover plate 72 consists of two separate thin sheets of material to the left and right of the scanning unit 20 that are connected to each other at the scanning unit 20, p. 27), and
Spooling and unspooling mechanisms comprising a pair of spools onto which the pair of curtains can be spooled and unspooled in response to movement of the printhead carriage to maintain the sealing relationship with the aperture (cover plate mechanisms 76 for coiling and uncoiling each sheet of material as the scanning unit moves towards or away from the mechanism, p. 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen as applied to claims 1-2 above, and further in view of Design Engineer’s Sourcebook (2018).

Regarding Claim 3, Vermeulen discloses the limitations of claim 2 as set forth above. Vermeulen states that coiling and uncoiling can be achieved using coil springs or by using motors to actively coil or uncoil the sheets (p. 27), however Vermeulen is silent regarding the respective spool drives comprising at least a frictional coupling between at least one end of the spool drives and an associated camming or drive surface that rotates the respective spools.
However, using a type of active drive system incorporating a frictional coupling between surfaces in order to transmit motion for rotation is well-known (e.g., a belt drive, also known as a friction drive). 
Therefore, it would have been obvious to modify the spool driving arrangement comprising motors taught by Vermeulen to include the frictional coupling between at least one end of the spool drives and an associated camming or drive surface to rotate the respective spools, because these types of power transmission mechanisms were known and predictably serve the same purpose of power transmission for rotation. Further, a belt drive is simple, configurable, and able to transmit significant power, and cam systems are reliable and cost effective, as taught by Design Engineer’s Sourcebook.

Regarding claim 4, Vermeulen discloses the limitations of claim 2 as set forth above, and Vermeulen states that coiling and uncoiling can be achieved using coil springs or by using motors to actively coil or uncoil the sheets (p. 27). Vermeulen is silent regarding the respective spool drives comprising at least respective rack and pinions, the pinions being disposed on the spools; the rack and pinions being arranged to rotate the respective spools in response to the movement of the printhead carriage.
However, using a type of drive system incorporating rack and pinion arrangements in order to transmit rotational motion is well-known, as shown by Design Engineer’s Sourcebook (p. 869).
The claimed limitation requiring respective rack and pinions refers to an alternate mode of driving the spools which is functionally equivalent to the springs and/or motors of Vermeulen in achieving the predictable effect of moving the coiling and uncoiling mechanisms in response to movement of the printhead carriage.


Regarding claim 5, Vermeulen discloses the limitations of claim 2 as set forth above. Vermeulen states that coiling and uncoiling can be achieved using coil springs or by using motors to actively coil or uncoil the sheets (p. 27), however Vermeulen is silent regarding the respective spool drives comprising at least a geared arrangement between the pair of spools to synchronise rotating the spools in response to the movement of the printhead carriage.
However, the incorporation of a geared arrangement for rotary power transmission is known, as shown by Design Engineer’s Sourcebook (p. 867). Further, Vermeulen prefers a synchronized relationship of the respective spools (one sheet of material is coiled as the scanning unit moves in one direction and the other is uncoiled as the scanning unit moves in that direction, p. 27). Therefore, using a geared arrangement between the spools for active driving would achieve the indicated goal of matched coiling and uncoiling as preferred. 
It would have been obvious to one of ordinary skill to modify the drive system of Vermeulen with a geared arrangement as claimed because this type of mechanism was known and would predictably result in the mechanisms cooperating synchronously as preferred by Vermeulen.

Regarding claim 6, Vermeulen discloses the limitations of claim 2 as set forth above. Vermeulen teaches the coiling/uncoiling mechanisms are synchronized in the sense that one mechanism is configured to coil as the scanning unit moves towards it, while the other is configured to uncoil as the scanning unit moves away (p. 27). Vermeulen does not disclose a timing belt arranged between the pair of spools to synchronise rotating the spools in response to the movement of the printhead carriage.

It would have been obvious to modify the drive mechanisms of Vermeulen to include a timing belt because timing belts were known for use in power transmission systems, would yield the predictable result of matching movement of the spools so that a sealing effect is maintained, and are useful in similar applications where indexing, positioning, or a constant speed ration is required, as taught by Design Engineer’s Sourcebook. 

Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen, as applied to claim 1, and further in view of Maki et al., WO 2020/058573 A1 (“Maki”).

Regarding claim 7, Vermeulen discloses the limitations of claim 1 as set forth above. Vermeulen does not disclose the assembly comprises a further pair of curtains, each curtain of the further pair of curtains being disposed in an overlapping relationship with a respective curtain of the at least a pair of curtains; the spooling and unspooling mechanisms being capable of concurrently spooling or unspooling the curtains in each of the overlapping relationship.
However, Maki teaches an additive manufacturing device comprising at least one flexible strip of material moved along rollers in response to movement of a dispensing unit, where the flexible material is used to isolate the build chamber by covering an opening (Abstract, Figs. 1A-B and 3-7), and the flexible material may comprise multiple layers (p. 3).
Additionally, the mere duplication of parts has been shown to normally require only ordinary skill (MPEP 2144.04(VI)), and therefore the addition of a further pair of curtains respectively overlapping the curtains of Vermeulen would be an obvious modification and a matter of choice. One of ordinary skill 
It would have been obvious to modify the cover plate configuration of Vermeulen to include a further pair of curtains, each curtain of the further pair being disposed in an overlapping relationship with a respective curtain of the at least a pair of curtains; the spooling and unspooling mechanisms being capable of concurrently spooling or unspooling the curtains in each of the overlapping relationship because this amounts to a duplication of parts serving the same purpose and Maki has shown that curtains comprising multiple layers were known and useful for the same purpose.

Regarding claim 8, Vermeulen in view of Maki teaches the limitations of claim 7 as set forth above. Vermeulen does not teach the curtains in an overlapping relationship and therefore does not disclose their functionality.
Maki teaches the curtains may comprise multiple layers as described for claim 7. In the case the curtain comprises multiple layers, such as a second curtain attached on top of the first curtain, opposite sides of the first curtain will never touch due to the presence of the second curtain. On spooling, the same is maintained, because the opposite side of the first curtain is effectively the second curtain. 
Therefore, the claimed functionality of the further pair of curtains in the overlapping relationship taught by Maki would have been obvious to one of ordinary skill before the effective filing date of the claimed invention. Incorporating the further pair of curtains would have been obvious for the reasons set forth for claim 7.

Regarding claim 13, Vermeulen discloses the limitations of claim 1 as set forth above. Vermeulen teaches the use of thin sheets of material for the cover plate (p. 27), however Vermeulen is silent as to a specific type of material.
However, in order to functionally implement the system of Vermeulen, one would have to choose a type of material for the thin sheets, and at least a plastic or fabric material would be obvious choices because they are clearly able to be coiled and uncoiled, can be made strong enough to withstand regular winding and tension, and can be made sufficiently non-porous so as to effectively block contaminants from entering the optical chamber, as preferred by Vermeulen. For example, Maki teaches the flexible strip of material described for claim 7 can be made of materials such as rubber, polyurethane, aluminum, polymers, fluoro-elastomers, mineral fiber, glass fiber, and carbon fiber (p. 3). Maki teaches that some materials, such as rubber, polyurethane, and aluminum have the additional benefit of being thermally insulating (p. 3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to specify the thin sheets of material taught by Vermeulen comprise a material such as plastic or fabric because Vermeulen does not teach a specific material and one of ordinary skill would find these materials suitable for being coiled/uncoiled and isolating an optical chamber from a process chamber, as preferred by Vermeulen. Further, Maki teaches the utility of these materials in a similar application.

Claims 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen, as applied to claim 1.

Regarding claim 9, Vermeulen discloses the limitations of claim 1 as set forth above. Vermeulen does not explicitly disclose the pair of spools are moveable in response to spooling and unspooling the curtains to accommodate variations in spooling and unspooling radii. 
However, Vermeulen discloses the coiling and uncoiling can be achieved using motors to actively coil or uncoil the sheets, which implies the rotational movement of the mechanisms can be controlled and 
It would have been obvious to modify the spools taught by Vermeulen to specify the pair of spools are moveable in response to spooling and unspooling the curtains to accommodate variations in spooling and unspooling radii because the mechanisms taught by Vermeulen are capable of being actively moved in the claimed manner, doing so would contribute to effective sealing in accordance with movement of the scanning unit, and because this function relates to actively coiling and uncoiling the curtains, a function taught by Vermeulen.

Regarding claim 11, Vermeulen further teaches ensuring the cover plate is sealed along the edges of the opening and maintaining a horizontal position of the cover plate during operation using guides (edge portions of the cover plate 72 run inside longitudinal cover plate guides 78 with seals along the y-axis to ensure separation between chambers and seals ensure the cover plate is maintained in a horizontal position during operation, p. 28). The cover plate guides appear analogous in structure to a biasing member as interpreted under 35 U.S.C. 112(f) and serve the same purpose, but they are depicted along the inside of the enclosure and not as part of the spooling and unspooling mechanisms. Vermeulen does not explicitly disclose the spooling and unspooling mechanisms comprise a biasing member arranged to urge a respective curtain of the at least a pair of curtains into a sealing relationship with a plane bearing the aperture.
However, extending the biasing functionality to the spooling and unspooling mechanisms would be obvious to increase the sealing and horizontal positioning preferred by Vermeulen. The structure is known (guides 78), already described by Vermeulen as useful in the same operation, and would predictably enhance the sealing capability of the cover plates.
Therefore, it would have been obvious to one of ordinary skill to modify the spooling and unspooling mechanisms of Vermeulen to include a biasing member arranged to urge a respective curtain 

Regarding claim 14, Vermeulen teaches the 3D printer and sealing assembly described in the previous section for claims 1 and 15. Vermeulen does not explicitly disclose machine-readable storage storing machine-executable instructions arranged, when executed, to control a 3D printer having a print chamber and a further chamber, the further chamber being protected from pollutants within the print chamber by a sealing assembly arranged to seal an aperture, coupling the print chamber and the further chamber, the aperture being arranged to accommodate a printhead carriage; the machine-executable instructions comprising: a. instructions for actuating at least one spooling and unspooling mechanism comprising at least a pair of spools onto which at least a pair of curtains can be spooled and unspooled in response to movement of the printhead carriage to maintain a sealing relationship between said at least a pair of curtains and the aperture.
However, Vermeulen teaches a control system including a process and controller configured to process motion and scanning instructions (p. 21). As set forth for claims 1 and 15, the system of Vermeulen includes the spooling and unspooling mechanisms capable of being actively coiled or uncoiled where the two sheets of material constituting a cover plate move in response to the scanning unit (p. 27-28). It would therefore be obvious to one of ordinary skill that the system includes instructions, necessarily stored on storage, executable by the control system, in order to implement the active movement of the coiling/uncoiling mechanisms and consequently to operate the controlled system taught by Vermeulen and achieve effective sealing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Vermeulen teaches the machine-readable storage comprising machine-executable instructions as claimed because Vermeulen teaches the system performing the same function achieving the same purpose as described in the claimed instructions as well as the structure to perform the functions.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen as applied to claim 1 above, and further in view of Hierro et al., WO 2017/196324 A1 (“Hierro”).

Regarding claim 10, Vermeulen discloses the limitations of claim 1 as set forth above. Vermeulen is silent regarding the spooling and unspooling mechanisms further comprise at least one cleaning member for cleaning a respective curtain of the at least a pair of curtains.
However, Hierro similarly discloses a movable containment barrier to block contaminants in a manufacturing space from passing to a control space wherein the barrier is a movable belt arranged along rollers, and mechanical cleaners 48 are used to remove debris and residue from the belt (Fig. 1, Abstract, [0013]). The mechanical cleaner 48 of Fig. 1 appears analogous to a scraper.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the sealing assembly of Vermeulen so that the spooling and unspooling mechanisms further comprise at least one cleaning member for cleaning a respective curtain of the at least a pair of curtains in order to remove debris and residue from the curtains used for containment of contaminants, as taught by Hierro.

Regarding claim 12, Vermeulen teaches the limitations of claim 11 as set forth above. Vermeulen is silent regarding the biasing member being arranged to clean a respective curtain of the at least a pair of curtains. 
However, Hierro teaches a mechanical cleaner is useful to remove debris and residue from the surface of a similar contaminant barrier, as set out above for claim 10, and one of ordinary skill would recognize that it would likewise be useful for the same purpose in the system of Vermeulen. Vermeulen teaches the biasing member is a cover plate guide which appears to be a flat plate extending along an edge of a cover plate sheet (Fig. 7). It would have been obvious to incorporate a mechanical cleaner such as a simple scraper into the biasing cover plate structure taught by Vermeulen in order to achieve the cleaning 
It would have been obvious before the effective filing date of the claimed invention to modify the biasing member taught by Vermeulen to include a scraper for cleaning in order to remove debris and residue from the barrier sheets, as taught by Hierro.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huitema et al., US 2019/0322048 A1 teach an additive manufacturing system with an arrangement for isolating the build chamber using oppositely positioned roller units comprising cover sheets that coil and uncoil in response to movement of a nozzle head. Huitema teach advantages of the roller units over known accordion-style folding-type baffles.
Kunioka, US 2017/0210068 A1 teaches a three-dimensional fabricating apparatus including a flexible insulating cover movable together with a fabrication head which blocks an opening formed in a wall and can be held in a rolled manner on roll shafts (see Figs. 13-15, [0073]-[0074]).
Swanson et al., US 2004/0104515 A1 teach a three-dimensional fabrication apparatus including oppositely-arranged baffles surrounding and movable in response to an extrusion head. The baffles achieve physical and thermal separation between a heated build chamber and motion control components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754